DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
The amendment after final filed on 4 May 2021 has not been entered. The proposed amendment creates two new independent claims by incorporating the subject matter of claim 1 into formerly dependent claims 3 and 19. The proposed amendment further limits the claimed invention of each of the independent claims. 
Independent claim 1 now limits the claimed elastomeric material to one of the recited compounds. This amendment appears to overcome the outstanding rejection in view of Mizuno, Kusachi and Yu as silicone rubber and polyurethane are no longer claimed compounds. 
Independent claim 3 now further limits the claimed Li alloy. This amendment appears to overcome the outstanding rejection in view of Mizuno, Kusachi, Yu and Hope as Mg is no longer claimed as an element contained in the Li alloy.
Independent claim 19 now further limits the electron-conducting polymer. This amendment appears to overcome the outstanding rejection in view of Mizuno, Kusachi, 
Additional search and consideration will be necessary to evaluate the patentability of the claimed inventions as described in the proposed amendment.
Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Claims 1-21 remain rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724